Per Curiam.

In this disciplinary proceeding the respondent was admitted to practice on March 21, 1949 at a term of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department. On April 3, 1962 respondent was convicted by a jury of a violation of section 1632 of the Penal Law, which is a felony under New York State law. In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent has ceased to be an attorney and counselor at law or to be competent to practice law in this State. Accordingly, the respondent should be disbarred from the practice of law. (Matter of Ginsberg, IN Y2d 144.)
Rabin, J. P., Valente, McNally, Stevens and Eager, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.